J. A21032/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                         Appellant        :
                                          :
                    v.                    :           No. 884 EDA 2020
                                          :
ERNEST PRIOVOLOS                          :


               Appeal from the Orders Entered February 5, 2020,
                            and February 26, 2020,
                in the Court of Common Pleas of Bucks County
               Criminal Division at No. CP-09-CR-0005571-2018


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED DECEMBER 15, 2020

      The Commonwealth appeals1 from the February 5 and February 26,

2020 orders, granting, in part, the omnibus pre-trial suppression motion filed

by appellee, Ernest Priovolos.        After careful review, we reverse the

suppression orders and remand for proceedings consistent with this

memorandum.

      The suppression court’s extensive findings of fact, in relevant part, are

as follows:

              21.   On August 2, 2018, at approximately
                    12:04 a.m. Officer [Ryan] Crescenzo was on
                    duty in a marked patrol car in the area of Easton


1 The Commonwealth certified, pursuant to Pa.R.A.P. 311(d), that the
suppression court’s February 5 and February 26, 2020 orders will terminate
or substantially handicap the prosecution.
J. A21032/20


                 Road and Bristol Road, Warrington Township,
                 Bucks County, Pennsylvania.

          ....

          23.    At that date and time, Officer Crescenzo
                 observed a white Ford pickup truck travelling on
                 Easton Road with an inoperable third brake
                 light.

          24.    Officer Crescenzo observed the pickup truck
                 slowing down at the traffic light at the
                 intersection and make a legal right hand turn
                 onto eastbound Bristol Road.

          25.    There is no shoulder on Bristol Road at that
                 location.

          26.    Officer Crescenzo followed the pickup truck, at
                 which point the pickup truck turned into the
                 parking lot of a restaurant, Villa Barolo, which
                 was approximately a couple hundred feet from
                 the intersection.

          27.    After the pickup truck began turning into the
                 parking lot, Officer Crescenzo activated the
                 overhead emergency lights on his patrol car and
                 initiated a traffic stop.

          28.    Officer Crescenzo initiated the vehicle stop
                 because of the inoperable third brake light.

          29.    When Officer Crescenzo initiated the vehicle
                 stop, he had no knowledge that [appellee] had
                 been previously stopped for the same motor
                 vehicle code violation.

          30.    The pickup truck initially pulled into the
                 Villa Barolo parking lot, but then continued
                 driving forward in the parking lot as
                 Officer Crescenzo was placing his patrol car in
                 park.




                                   -2-
J. A21032/20


          31.    Officer Crescenzo then followed the pickup truck
                 to maintain proper distance, at which point the
                 pickup truck driver slammed on the brakes and
                 exited the vehicle and began screaming at
                 Officer Crescenzo, “Why did you pull me over?”

          32.    [Appellee] was the driver of the pickup truck.

          33.    After exiting the pickup truck, [appellee] walked
                 toward Officer Crescenzo’s vehicle, at which
                 point Officer Crescenzo exited his patrol car.

          34.    After repeated requests by Officer Crescenzo for
                 [appellee] to return to his vehicle, [appellee]
                 finally complied and got back into his vehicle.

          35.    Officer Crescenzo observed that [appellee] was
                 “extremely sweaty [and] dripping sweat,” and
                 that he exhibited erratic emotions[,] which
                 fluctuated from being uncooperative, extremely
                 agitated and angry, to being compliant and
                 apologetic.

          ....

          39.    After [appellee] returned to his vehicle,
                 Officer Crescenzo approached [appellee] and
                 asked him to produce his driver’s license and
                 vehicle registration.

          40.    [Appellee] was unable to produce his license or
                 registration, and provided the excuse that his
                 license was stolen and he had just recently
                 placed the registration tags on the vehicle.

          41.    In lieu of his license, [appellee] provided
                 Officer Crescenzo with a health card containing
                 his name and date of birth.

          42.    In response to Officer Crescenzo’s inquiry,
                 [appellee] stated he was coming from work and
                 going home.




                                    -3-
J. A21032/20


          43.   Officer Crescenzo observed that [appellee’s]
                face appeared “droopy” and that [appellee]
                began chewing a piece of gum.

          44.   After obtaining [appellee’s] name and date of
                birth, Officer Crescenzo ran that information
                through his mobile data terminal, which
                revealed that [appellee] had an active arrest
                warrant out of Philadelphia.

          45.   Officer Crescenzo returned to [appellee], at
                which time Officer [Aaron] Menzies and two
                other police officers, Officer [Jay] Aita, and
                Sergeant [Glen] Gothenburg, arrived on the
                scene.

          46.   [Appellee] was asked to exit his vehicle and
                Officer Crescenzo asked [appellee] to perform
                the walk-and-turn, one-leg stand and the
                fingertip-to-nose field sobriety tests.

          47.   Despite the chewing gum that [appellee] had
                recently begun chewing, Officer Crescenzo was
                able to smell the odor of alcohol emanating from
                [appellee].

          48.   When Officer Crescenzo asked [appellee] to
                remove the chewing gum from his mouth, the
                odor of alcohol increased as [appellee] spoke.

          49.   Officer Crescenzo further observed that
                [appellee’s] eyes were extremely glassy and
                bloodshot, and [appellee] was “sweating.”

          50.   From     his   observations   of  [appellee],
                Officer Crescenzo believed, from his training
                and experience, that [appellee] was impaired
                and under the influence.

          51.   Although he was not asked, [appellee] stated to
                Officer Crescenzo that he had a preexisting
                medical injury consisting of a bad hip and that
                he would have difficulty in performing the field
                sobriety tests.


                                  -4-
J. A21032/20



          52.   Officer Crescenzo asked [appellee] to first
                perform the walk-and-turn, or heel-to-toe, field
                sobriety test.

          53.   Officer Crescenzo testified that [appellee]
                understood the instructions but then had
                difficulty in performing the test in that he failed
                to take steps in a heel-to-toe fashion, fell off the
                line multiple times, completed the turn
                improperly and raised his arms for balance.

          54.   Officer Crescenzo then asked [appellee] to
                perform the one-leg[-]stand field sobriety test
                and count to “Thirty Mississippi.”

          55.   Officer Crescenzo testified that [appellee]
                understood the instructions but then frequently
                used his arms for balance, placed his leg on the
                ground shortly after raising it, and miscounted
                throughout the test.

          56.   Although     Officer    Crescenzo       instructed
                [appellee] to count to Thirty Mississippi when he
                performed the test, when he demonstrated to
                [appellee] how to count during the test,
                Officer Crescenzo only counted to Twelve
                Mississippi.

          57.   Officer Crescenzo then asked [appellee] to
                perform the fingertip-to-nose field sobriety test.

          58.   Officer Crescenzo testified that [appellee]
                indicated he understood the directions but then
                failed to follow those directions by not keeping
                his head back, by not closing his eyes during the
                test, and then touching the bridge of his nose
                instead of the tip of his nose with his pointer
                finger.

          59.   Officer Crescenzo then asked Officer Menzies to
                conduct the Horizontal Gaze Nystagmus Test
                and the Modified Romaberg Balance Test with



                                    -5-
J. A21032/20


                [appellee], and observed [appellee] perform the
                tests.

          60.   Officer Menzies testified that while he conducted
                the tests he observed a “multitude” of indicators
                of   impairment      in    [appellee],   including
                unsteadiness and frequent lifting of his arms for
                balance.

          61.   Officer Menzies testified that while conducting
                the Horizontal Gaze Nystagmus Test, [appellee]
                had     difficulty   in  keeping    still, and
                Officer Menzies had to instruct [appellee] to
                hold his own chin to keep it steady so he could
                focus his attention.

          62.   Officer Menzies testified that when he conducted
                the Modified Romberg Balance Test, [appellee]
                exhibited several indicators of impairment,
                including eye and body tremors, and [appellee]
                finished the test in either eighteen or twenty (18
                or 20) seconds, and not the required thirty (30)
                seconds as instructed.

          63.   Although [appellee] told Officer Crescenzo that
                he had a hip issue, he did not indicate to
                Officer Menzies that he was unable to perform
                any of the requested tests or that he had any
                pain in his neck or back.

          64.   Video recordings made by Officer Crescenzo’s
                body    camera    and    vehicle  dash  cam
                demonstrating [appellee’s] performance of
                those tests were played in court.

          65.   Officer Menzies testified that he observed that
                [appellee] had a very hard time focusing on the
                pen while performing the Lack of Convergence
                Test, and [appellee] was swaying back and
                forth, and exhibited eye and body tremors.

          66.   Officer Menzies advised Officer Crescenzo of his
                observations of impairment but did not inform
                him of his own opinion, as it was


                                   -6-
J. A21032/20


                    Officer Crescenzo’s responsibility to determine if
                    [appellee] was impaired.

             67.    Officer Crescenzo observed that [appellee]
                    performed the Modified Romberg Test in a
                    “significantly shorter” time than he was
                    instructed.

             ....

             71.    Based upon his observations of [appellee’s]
                    attempts to perform those tests, as well as the
                    totality of circumstances of this vehicle stop,
                    including [appellee’s] driving behavior of
                    slowing down, accelerating, jamming on his
                    brakes, exiting the vehicle, and the fluctuating
                    emotions       he   subsequently      exhibited,
                    Officer Crescenzo formed the opinion that
                    [appellee] was incapable of safe driving. He
                    therefore placed [appellee] under arrest.

             72.    [Appellee] was handcuffed upon his arrest, but
                    he was not advised of his Miranda[2] rights.

             73.    After [appellee] was placed under arrest, he
                    asked Officer Crescenzo what the result of his
                    portable breathalyzer test was, and when he
                    was advised it was 0.077, [appellee] stated
                    “that is legal.”

             74.    After his arrest, [appellee] was placed in
                    Officer Crescenzo’s patrol car and thereafter
                    transported to the Police Station in order to
                    process the warrant issued out of Philadelphia.

             75.    During his transport to the police station,
                    [appellee]      made         statements        to
                    Officer Crescenzo while riding in the backseat of
                    the patrol car.




2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                       -7-
J. A21032/20


            76.    Because it was raining heavily, [appellee] was
                   transported to the police headquarters in order
                   to read him the PennDOT Form DL-26B.

Decision and order, 2/5/20 at 4-11, ¶¶ 21, 23-35, 39-67, 71-76 (citations to

notes of testimony omitted).3

      The relevant procedural history of this case, as gleaned from the

suppression court’s opinion, is as follows:

            Appellee was . . . subsequently charged with various
            offenses including, inter alia, [driving under the
            influence of alcohol (“DUI”)], 75 Pa.C.S.[A.]
            § 3802(a)(1).[4] Appellee filed a motion to suppress
            “the observations of him, his statements, field

3The suppression court set forth the following additional findings of fact in its
supplemental decision and order:

            2.     Prior to asking [appellee] to perform the field
                   sobriety tests, Officer Crescenzo asked
                   [appellee] if he had anything to drink that night,
                   and [appellee] replied “very . . . nothing,
                   nothing heavy duty.”

            ....

            4.     After [appellee] submitted to the preliminary
                   breath test, Officer Crescenzo asked [appellee],
                   “I thought you didn’t have anything to drink?”
                   to which [appellee] replied “Earlier today.”
                   Officer Crescenzo then asked [appellee], “When
                   was your last drink?” and [appellee] replied, “I’d
                   say about two hours ago.”

Supplemental decision and order, 2/26/20 at 2, ¶¶ 2, 4 (citations omitted).

4Appellant was also charged with the summary offenses of operating a vehicle
without proper rear lighting, operating a vehicle without an official certificate
of inspection, failure to carry vehicle registration, and failure to carry and
exhibit a driver’s license on demand. See 75 Pa.C.S.A. §§ 4303(b), 4703(a),
1311(b), and 1511(a), respectively.


                                      -8-
J. A21032/20


           sobriety testing, and his refusal to submit to blood
           testing.” [See “Motion to Suppress Physical Evidence
           and Statements,” 1/9/19 at 2.)]

           After an evidentiary hearing held on December 11,
           2019, and subsequent submission of proposed
           Findings of Fact and Conclusions of Law by both
           parties, th[e suppression c]ourt entered a Decision
           and Order on February 5, 2020, denying [a]ppellee’s
           motion “in all respects, with the exception that any
           statement(s) [appellee] made in response to any
           questioning or inquiry by the police officers after the
           vehicle stop is/are suppressed.” [(See decision and
           order, 2/5/20.)]

           On February 18, 2020, the Commonwealth filed a
           Motion to Reconsider Suppression Decision and/or
           Motion for Additional Findings of Fact and Conclusions
           of Law. The Motion requested that th[e suppression
           c]ourt reconsider its decision regarding the
           suppression of statements made prior to arrest, and
           to place on the record additional findings of fact and
           conclusions of law relating to the admissibility of those
           statements as Miranda warnings were not required.

           In response, th[e suppression c]ourt issued a
           Supplemental Decision and Order on February 26,
           2020, which included additional findings of fact and
           conclusions of law and an Order granting the
           Commonwealth’s motion in part, clarifying that any
           statements made by [a]ppellee prior to the arrival of
           police officers Menzies, Aita and Gothenberg, were not
           suppressed, while confirming the suppression of
           any statements made by [a]ppellee in response
           to police questioning after their arrival, because
           we determined that [a]ppellee had been placed
           into “functional custody” once four (4) police
           officers were on the scene.

Suppression court opinion, 4/23/20 at 2-3 (some internal quotation marks

omitted; emphasis added).




                                     -9-
J. A21032/20

     In reaching this conclusion, the suppression court made the following

pertinent conclusions of law in its supplemental decision and order:

           9.    However, in accordance with our Conclusion of
                 Law No. 34 from our February 5, 2020 Decision
                 and Order, the arrival of Officers Menzies, Aita
                 and Gothenburg created a “police dominated”
                 atmosphere which resulted in the potential
                 appearance of a coercive environment where
                 [appellee] was confined to his vehicle and not
                 free to leave, and which therefore resulted in
                 the functional equivalent of his arrest.

           10.   Therefore, any statements [appellee] may have
                 made in response to inquiries by the police
                 officers after the arrival of Officers Menzies, Aita
                 and Gothenburg, and in the absence of any
                 Miranda warnings, are suppressed.

Supplemental decision and order, 2/26/20 at 5, ¶¶ 9-10.

     The Commonwealth filed a timely notice of appeal on March 6, 2020.

On March 10, 2020, the suppression court ordered the Commonwealth to file

a concise statement of errors complained of on appeal, in accordance with

Pa.R.A.P. 1925(b), within 21 days.        The Commonwealth filed its timely

Rule 1925(b) statement on March 23, 2020, and the suppression court filed

its Rule 1925(a) opinion on April 23, 2020.

     The Commonwealth raises the following issue for our review:

           Did the [suppression] court err in suppressing
           statements made by appellee in response to police
           inquiry during a traffic stop and subsequent field
           sobriety testing based on the erroneous conclusion
           that the arrival of three additional officers to the traffic
           stop had the effect of placing appellee into “functional
           custody,” thereby requiring Miranda warnings prior
           to any police questioning, where appellee was in fact


                                     - 10 -
J. A21032/20


             subject to an investigatory detention and field sobriety
             testing on suspicion of [DUI], was not otherwise
             placed under arrest at the time he made such
             statements, and where, as the record reflects, the
             presence of additional officers did not create a
             situation that was so coercive as to constitute the
             functional equivalent of an arrest?

Commonwealth’s brief at 4 (extraneous capitalization omitted).

      Our standard of review in addressing a suppression court’s order

granting a suppression motion is well settled.

             When the Commonwealth appeals from a suppression
             order, we follow a clearly defined standard of review
             and consider only the evidence from the defendant’s
             witnesses together with the evidence of the
             prosecution that, when read in the context of the
             entire record, remains uncontradicted.            The
             suppression court’s findings of fact bind an appellate
             court if the record supports those findings. The
             suppression court’s conclusions of law, however, are
             not binding on an appellate court, whose duty is to
             determine if the suppression court properly applied
             the law to the facts.

             Our standard of review is restricted to establishing
             whether the record supports the suppression court’s
             factual findings; however, we maintain de novo
             review over the suppression court’s legal conclusions.

Commonwealth v. Korn, 139 A.3d 249, 253-254 (Pa.Super. 2016) (internal

citations and quotation marks omitted), appeal denied, 159 A.3d 933 (Pa.

2016).

      The crux of the Commonwealth’s argument is that the suppression court

erred in suppressing incriminating statements appellee made to police

following the arrival of three additional officers at the scene of the lawful traffic



                                       - 11 -
J. A21032/20

stop. (Commonwealth’s brief at 12.) Specifically, the Commonwealth avers

that Miranda warnings were not required for Officer Crescenzo to make

general inquiries of appellee during a routine investigatory detention following

a traffic stop, and     that   the   arrival of   Officers Menzies, Aita, and

Sergeant Gothenberg did not elevate the encounter into a custodial

interrogation that necessitated Miranda warnings. (Id. at 20-26.) We agree.

      This court has long recognized that there are three categories of

interactions between police and citizens:

            The first of these is a “mere encounter” (or request
            for information) which need not be supported by any
            level of suspicion, but carries no official compulsion to
            stop or to respond. The second, an “investigative
            detention” must be supported by a reasonable
            suspicion; it subjects a suspect to a stop and a period
            of detention, but does not involve such coercive
            conditions as to constitute the functional equivalent of
            an arrest. Finally, an arrest or “custodial detention”
            must be supported by probable cause.

Commonwealth v. Way, 238 A.3d 515, 518 (Pa.Super. 2020) (citation

omitted).

      A custodial interrogation for purposes of Miranda occurs when there is

a “questioning initiated by the police after a person has been taken into

custody or otherwise deprived of his or her freedom of action in any significant

way.” Commonwealth v. Clinton, 905 A.2d 1026, 1032 (Pa.Super. 2006)

(citations and emphasis omitted), appeal denied, 934 A.2d 71 (Pa. 2007).

In determining whether police conduct is the functional equivalent of

interrogation, this court has noted that,


                                      - 12 -
J. A21032/20


            [t]he police officer’s subjective intent does not govern
            the determination but rather the reasonable belief of
            the individual being interrogated. . . . The standard
            is an objective one, with due consideration given to
            the reasonable impression conveyed to the person
            being interrogated. A person is considered to be in
            custody for the purposes of Miranda when the
            officer’s show of authority leads the person to believe
            that [he] was not free to decline the officer’s request,
            or otherwise terminate the encounter.

Commonwealth v. Harper, 230 A.3d 1231, 1237 (Pa.Super. 2020)

(citations omitted). Thus, “the inquiry must look at the suspect’s perceptions

rather than the intent of the police.” Commonwealth v. Gaul, 912 A.2d 252,

255 (Pa. 2006) (citation omitted), cert. denied, 552 U.S. 939 (2007).

      Although we are mindful of the fact that “not every statement made by

an individual during a police encounter constitutes an interrogation,”

Commonwealth v. Page, 59 A.3d 1118, 1131 (Pa.Super. 2013) (citation

omitted), appeal denied, 80 A.3d 776 (Pa. 2013), it is undisputed that “[a]

law enforcement officer must administer Miranda warnings prior to custodial

interrogation.”   Commonwealth v. Schwing, 964 A.2d 8, 11 (Pa.Super.

2008) (citation omitted; emphasis added), appeal denied, 989 A.2d 916 (Pa.

2009).

            It is a fundamental precept enshrined in the United
            States Constitution that a suspect subject to a
            custodial interrogation by police must be warned that
            he has the right to remain silent, that anything he
            says may be used against him in court, and that he is
            entitled to the presence of an attorney.




                                     - 13 -
J. A21032/20

Commonwealth v. Cruz, 71 A.3d 998, 1003 (Pa.Super. 2013) (citation

omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

     It is well settled in this Commonwealth that,

           [a] traffic stop constitutes an investigative rather than
           a custodial detention, unless, under the totality of the
           circumstances, the conditions and duration of the
           detention become the functional equivalent of arrest.
           Since an ordinary traffic stop is typically brief in
           duration and occurs in public view, such a stop is not
           custodial for Miranda purposes.

Commonwealth v. Mannion, 725 A.2d 196, 202 (Pa.Super. 1999)

(en banc) (citations omitted).

           The factors a court utilizes to determine, under the
           totality of the circumstances, whether a detention has
           become so coercive as to constitute the functional
           equivalent of arrest include: the basis for the
           detention; its length; its location; whether the suspect
           was transported against his or her will, how far, and
           why; whether restraints were used; whether the law
           enforcement officer showed, threatened or used
           force; and the investigative methods employed to
           confirm or dispel suspicions.

Commonwealth v. Baker, 24 A.3d 1006, 1019-1020 (Pa.Super. 2011)

(citations omitted), affirmed, 78 A.3d 1044 (Pa. 2013).

           An ordinary traffic stop becomes “custodial” when the
           stop involves coercive conditions, including, but not
           limited to, the suspect being forced into a patrol car
           and transported from the scene or being physically
           restrained.     Such coercive conditions constitute
           “restraints comparable to arrest” so as to transform
           the investigative nature of an ordinary traffic stop into
           custodial interrogation.




                                    - 14 -
J. A21032/20

Mannion, 725 A.2d at 202; see also Commonwealth v. Sullivan, 581 A.2d

956, 957-958 (Pa.Super. 1990) (holding that a defendant-motorist was not in

custody for Miranda purposes when subject to an ordinary traffic stop, and

not placed under arrest, forced to enter a police patrol car, subjected to

coercion, or subject to prolonged questioning).

      Thus, “police need only give Miranda warnings while detaining a

suspect by the side of a public highway when the suspect is actually placed

under arrest or when the questioning of the suspect is so prolonged or coercive

as to approximate the atmosphere of a station house interrogation.”

Commonwealth v. Toanone, 553 A.2d 998, 1003 (Pa.Super. 1989)

(citations and footnote omitted).

      Instantly, our review of the record in this matter reveals that appellee’s

statements to police prior to his formal arrest were admissible without

Miranda warnings, as they were made during the course of an investigatory

detention, and not a custodial interrogation.            The suppression court’s

determination    that   the   arrival   of    Officers     Menzies,   Aita,   and

Sergeant Gothenburg at the scene of the traffic stop elevated appellee’s

interaction with police to a custodial interrogation is unsupported by the

record. Viewed under a totality of the circumstances, the record establishes

that appellee was subject to an investigatory detention during a routine traffic

stop in a public parking lot, and Officer Crescenzo made reasonable

investigative inquiries after observing several indicators of intoxication. (See



                                     - 15 -
J. A21032/20

notes of testimony, 12/11/19 at 13-25.)           During the course of this

investigation, appellee was never placed in handcuffs, transported to another

location against his will, or subjected to investigative methods beyond routine

field sobriety testing and questioning by Officers Crescenzo and Menzies. (Id.

at 25-35, 109-119.) The mere arrival of three additional officers to the scene

of the traffic stop, in and of itself, did not create what the suppression court

characterized as a ‘police-dominated atmosphere’ nor subject appellee to

“prolonged or coercive . . . interrogation,” thereby elevating the encounter to

a custodial interrogation.   See Toanone, 553 A.2d at 1003.        Accordingly,

Miranda warnings were not required.

      Based on the foregoing, we find that the suppression court improperly

granted, in part, appellee’s motion to suppress. Accordingly, we reverse the

suppression court’s February 5 and February 26, 2020 orders, and remand

this case for trial.

      Order reversed. Case remanded for trial. Jurisdiction relinquished.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary




Date: 12/15/2020




                                     - 16 -